—Judgment, Supreme Court, Bronx County (Margaret Clancy, J.), rendered April 16, 2001, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 3V2 years with five years postrelease supervision, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of identification and credibility were properly considered by the jury and there is no basis for disturbing its determinations. We note that the victim made a prompt, spontaneous and reliable identification of defendant. The victim’s testimony as to the extent and duration of his injuries satisfied the requisite element of physical injury (see People v Guidice, 83 NY2d 630, 636 [1994]). Concur — Tom, J.P., Sullivan, Rosenberger, Lerner and Friedman, JJ.